Johnson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the court,
1- That all the merchandise on the entries the subject of the reappraisement appeals enumerated in the schedule hereto annexed and made a part hereof consists of arc light carbons imported from Prance.
2- That the issues in the aforesaid appeals are the same in all material respects as those decided in Bert Friedberg & Company v. United States, R. D. 8590, and that the record in the said R. D. 8590 may be incorporated in the record in each of the aforesaid appeals.
3- That the appraised value of the merchandise in each of the aforesaid appeals, less 19.50 per cent, is equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that, on or about the dates of exportation of the merchandise herein involved, merchandise such as or similar thereto was not sold or offered for sale in the country of exportation for export to the United States.
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeals herein may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value in each instance was the appraised value, less 19.50 per centum.
Judgment will be entered accordingly.